Citation Nr: 1449807	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-32 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and onychomycosis of the toes.

2.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy.

3.  Entitlement to an initial compensable rating for left lower extremity diabetic neuropathy prior to November 25, 2008, and in excess of 10 percent thereafter. 

4.  Entitlement to an initial compensable rating for right lower extremity diabetic neuropathy prior to November 25, 2008, and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, an August 2009 rating decision of the VA RO in Seattle, Washington, and a November 2011 rating decision of the VA RO in Los Angeles, California.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Diabetes mellitus type II requires a restricted diet and regulation of activities, but does not require insulin.

2.  At no time during the period of the claim has the Veteran's onychomycosis of the toes encompassed at least 5 percent of his entire body or 5 percent of exposed areas; and it has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during any period relevant to this claim. 

3.  At no time during the period of the claim has the Veteran's erectile dysfunction resulted in penile deformity. 

4.  At no time during the period of the claim has the Veteran's diabetic nephropathy required regular dialysis; precluded more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, or creatinine more than 8mg%; caused markedly decreased function of kidney or other organ systems; caused persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%; or caused generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

5.  Throughout the period of the claims, the diabetic neuropathy of the lower extremities has more closely approximated mild incomplete paralysis of the sciatic nerves than moderate incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability evaluation in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  The schedular criteria for an initial compensable disability evaluation for onychomycosis of the toes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).

3.  The schedular criteria for an initial compensable disability evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

4.  The schedular criteria for an initial disability evaluation in excess of 60 percent for diabetic nephropathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541 (2013).

5.  The criteria for an initial disability evaluation of 10 percent, but no higher, for left lower extremity diabetic peripheral neuropathy have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for an initial disability evaluation of 10 percent, but no higher, for right lower extremity diabetic peripheral neuropathy have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in January 2008, prior to the initial adjudication of the claims.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disabilities in December 2007, September 2011 and March 2013.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board.  Although he elected a Board hearing, the Veteran subsequently failed to report.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


III.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Diabetes Mellitus, Type II, with Onychomycosis and Erectile Dysfunction

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  As such, the Veteran's onychomycosis of the toes and erectile dysfunction have been evaluated with his diabetes mellitus under diagnostic code 7913. 

Onychomycosis of the toes is evaluated analogously under diagnostic code 7806.  Under that code, a noncompensable rating is assigned for conditions affecting less than 5 percent of the entire body and less than 5 percent of exposed areas and no more than topical therapy has been required for the past 12-month period.  A 10 percent rating is assigned for conditions affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or where there has been a requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  The next higher rating of 30 percent is authorized if the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or if there has been a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Erectile dysfunction is evaluated analogously under diagnostic code 7522.  Under that code, deformity of the penis with erectile dysfunction warrants a 20 percent evaluation.  . 38 C.F.R. § 4.115b, Diagnostic Code 7522.

In the July 2008 rating decision on appeal, service connection was granted for diabetes mellitus, type II, with onychomycosis and erectile dysfunction, and a 20 percent rating was assigned.

Based on the evidence presented, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that to warrant a higher evaluation the evidence must show diabetes mellitus type II requiring insulin, a restricted diet and regulation of activities.  To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

Here, the evidence of record shows the Veteran's diabetes mellitus requires oral hypoglycemic medication (Metformin), a restricted diet, and regulation of activities.  The medical record fails to show the Veteran has been prescribed insulin.  

The Veteran was initially examined by VA in December 2007.  It was indicated that he has been on Metformin and followed a diabetic diet.  He reported that he had not experienced any significant glucose-related events.  There were no emergency room visits, and the examiner stated the Veteran had not experienced any weight loss.  The examiner indicated the Veteran should avoid strenuous activities to prevent hypoglycemic reactions.  He was diagnosed with onychomycosis of the toes and erectile dysfunction, which the examiner found to be causally related to diabetes; however, the examiner found no other conditions that were consequentially related to diabetes.  

A treatment summary from the Veteran's private clinician indicates the Veteran had been under the clinician's care for diabetes mellitus, type II since prior to October 2000.  The clinician indicated the Veteran's condition had been managed with use of Glucophage (Metformin). 

A second VA examination was performed in March 2013.  The examiner again noted the Veteran's use of an oral hypoglycemic agent and restricted diet to treat his diabetes.  The examiner also indicated the Veteran required regulation of activities as part of his medical management of diabetes mellitus.  

As previously noted, the evidence shows the Veteran has required oral hypoglycemic medication, restricted diet, and regulation of activities throughout the course of this claim.  However, there is no evidence indicating the Veteran has ever required insulin.  Therefore, his disability does not warrant an evaluation in excess of 20 percent under the schedular criteria.

Relative to the Veteran's service connected onychomycosis he was afforded an initial VA examination in December 2007.  The examiner indicated all toenails were affected by the condition.  The examiner also stated this condition affected .05 percent of the total body, and did not affect exposed areas.  The Veteran reported he was not significantly helped by topical creams, and no additional treatment for the condition was noted by the Veteran or the examiner. 

The Veteran was afforded a second VA examination in March 2013.  He reported that he was using topical athlete's foot creams to treat the condition on a constant basis.  Upon examination, the disease area was noted to be less than five percent of the total body area, with no involvement of an exposed area. 

The medical evidence does not show the Veteran's skin condition involves the head, face, or neck.  In addition, it has not resulted in scars.  Therefore, it is most appropriately evaluated as a skin disease under Diagnostic Code 7806.

A review of the evidence does not indicate that the Veteran's onychomycosis has affected at least 5 percent of the entire body or exposed areas throughout the claim period.  The evidence also does not indicate the Veteran has required intermittent systemic medication throughout the course of the appeal period.  Therefore, a 10 percent evaluation is not warranted.

The Veteran was also afforded two VA examinations relative to his service connected erectile dysfunction in December 2007 and March 2013.  Although these examination collectively show the Veteran has impotence resulting from his diabetes mellitus, the examinations also indicate the Veteran does not have a penile deformity or other abnormality.  As such, a compensable evaluation is also not warranted for erectile dysfunction. 

Diabetic Nephropathy

In a rating decision dated in November 2011, service connection was awarded for diabetic nephropathy.  A 10 percent disability rating was assigned at that time; however, in a March 2013 Decision Review Officer decision, the RO found clear and unmistakable error in the evaluation assigned, and retroactively granted a 60 percent disability rating. 

In evaluating renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a .

The Veteran was provided an initial VA examination in September 2011.  At that time, he was diagnosed with diabetic nephropathy.  The Veteran indicated his condition did not require continuous medication.  He also denied the need for regular dialysis.  The examiner indicated the Veteran had no signs or symptoms associated with his renal dysfunction to include proteinuria, anorexia, weight loss, generalized poor health, lethargy, or markedly decreased function of other organs.  The examiner stated the Veteran did not have hypertension due to or caused by his renal disease.  The Veteran's laboratory studies revealed a BUN of 30, as well as a creatinine of 2.2, which was noted to be above normal ranges of 27 and 1.27 respectively.  However, the examiner indicated there was no evidence of hyaline casts, granular casts, or proteinuria.  The examiner found no functional impairments resulting from the diabetic nephropathy. 

The Veteran was afforded a second VA examination to assess his nephropathy in March 2013.  He reported no symptoms associated with his kidney condition. Specifically, he did not report poor appetite, weakness, extreme fatigue or limitation of exertion.  He was not on dialysis.  On examination, the Veteran weighed 184 pounds.  His blood pressure readings were 140/70, 138/66, and 140/68.  He was well developed, well nourished, in no acute distress, and showed no sign of malaise.  The examiner found no evidence of edema.  The examiner again indicated the Veteran had no signs or symptoms associated with his renal dysfunction, to include proteinuria, anorexia, weight loss, generalized poor health, lethargy, or markedly decreased function of other organs.   

Laboratory reports and treatment notes from the Veteran's private clinician dating from August 2008 to December 2011 show the Veteran has had a normal BUN throughout the period on appeal.  The Veteran's first abnormal creatinine level was recorded in April 2010.  At that time, the Veteran's creatinine was found to be 1.48, with his normal range being .76-1.46.  Since that time, his readings were reported as 1.48 and 1.69 in June and December 2011 respectively.

Based on the foregoing, the Board finds that entitlement to an evaluation greater than 60 percent is not shown by the evidence.  The Veteran's BUN was slightly elevated to 30 during his September 2011 VA examination; however, the evidence does not show his BUN has ever been 40 or higher.  The evidence also does not show creatinine between 4 to 8mg%, poor health, edema, albuminuria, or other organ system decreased functioning associated with his kidney condition.  Further, the Veteran has never required dialysis.  Therefore, the requirements for a rating in excess of 60 percent have not been met. 

Bilateral Lower Extremity Diabetic Neuropathy

In November 2007, the Veteran filed a claim for service connection for bilateral peripheral neuropathy.  The Veteran was initially denied service connection for peripheral neuropathy in a July 2008 rating decision; however, he was subsequently awarded service connection in a rating decision dated in August 2009.  In a March 2013 rating decision, the Veteran was awarded a 10 percent rating for each leg, effective November 25, 2008.  The peripheral neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620, as neuritis.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Codes 8620 and 8720 are Diagnostic Codes that apply to neuritis and neuralgia of the sciatic nerve.  The schedular criteria are the same as those for Diagnostic Code 8520 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2013).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves.

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The Veteran was afforded a VA examination in December 2007.  He reported having symptoms of numbness and tingling in both feet, but no loss of strength.  The Veteran also indicated he experienced leg pain after walking 1 mile.  Physical examination revealed normal motor strength, 5/5, in the lower extremities.  The examiner found no evidence of muscle atrophy.  Deep tendon reflexes were normal, 2/2 throughout, as was the Veteran's sensation in the lower extremities.  

Treatment notes from the Veteran's private physician indicate he was placed on Gabapentin to treat his diabetic neuropathy in November 2008. 

The Veteran was afforded a second VA examination in September 2011.  At that time, the Veteran reported tingling, numbness, and anesthesia.  Upon examination, the Veteran was found to have normal motor function throughout.  Reflexes were decreased in both knees and absent in both ankles.  The examiner found a decrease in sensation of the feet to both pinprick and touch.  The examiner further indicated the Veteran exhibited a 70 percent loss of sensation in the feet.  

The Veteran was provided a third VA examination in March 2013.  In the course of his examination, the Veteran reported his condition began with tingling in the feet.  The Veteran also endorsed symptoms of numbness and sharp pain that traveled from his legs to his feet.  He stated the sharp pain had worsened.  During his physical assessment, the examiner noted the Veteran's muscle strength was normal throughout all modalities.  The Veteran's neurologic examination showed normal deep tendon reflexes in the knees and ankles bilaterally.  The examiner found decreased light touch and cold sensation in the lower extremities.  There was no evidence of atrophy noted on examination.  In sum, the examiner indicated the Veteran's lower extremity diabetic neuropathy resulted in a mild incomplete paralysis of the sciatic nerves.  

After careful review of the evidence, the Board finds that a 10 percent rating is warranted for left and right lower extremity peripheral neuropathy throughout the entire initial-rating period.  Although the Veteran did not demonstrate objective manifestations of neuropathy during his December 2007 VA examination, he did indicate he experienced numbness and tingling in his feet at that time.  The Veteran is certainly competent to report that he noticed these symptoms, and those symptoms were subsequently found to be consequentially related to his diabetic neuropathy.  Therefore, a 10 percent evaluation is warranted from the date service connection was initially established.  However, the record shows that the nerve involvement is wholly sensory and the symptoms and impairment do not more nearly approximate the moderate impairment required for a higher rating.  The Veteran's lower extremity neurological deficits manifest as tingling and numbness, as well as a decreased light touch/cold sensation.  Although the Veteran's September 2011 VA examination found evidence of impaired deep tendon reflexes, these findings were not observed during examinations either prior or subsequent to that examination.  There is no complete absence of sensation, and testing demonstrated no loss of strength.  Moreover, the March 2013 VA examiner assessed the Veteran's condition as a mild incomplete paralysis of the sciatic nerves.  Accordingly, a rating in excess of 10 percent is not warranted for either lower extremity.

V.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the evidence does not show the disabilities on appeal have substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from these individual disabilities or from the Veteran's service-connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and onychomycosis of the toes is denied.

Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy is denied.

The Board having determined that an initial 10 percent rating, but no higher, is warranted for left lower extremity diabetic peripheral neuropathy throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that an initial 10 percent rating, but no higher, is warranted for left lower extremity diabetic peripheral neuropathy throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


